The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Baxley et al. (Baxley; US 2015/0350902) teaches a security system (Abstract) comprises: a physical sensor configured to determine presence of a first plurality of users within a detection region (112 of Fig 1, [0116] cameras to detect potential security breaches); a reader device (305 of Fig 3, [0047] scanning device samples RF signals in RF spectral ranges to detect transmission in those ranges) disposed within the detection region, wherein the reader device is configured to receive a plurality of ephemeral ID signals ([0074] the data representing the electronic device 10 and its emissions, including time and location information, form part of a dynamically changing EM persona) from the plurality of smart devices (10 of Fig 1), wherein the plurality of ephemeral ID signals are not permanently associated with the second plurality of users ([0074] dynamic EM persona used to identify an individual, see [0037]), physical device configured to provide a physical output that can be sensed by security personnel ([0067] providing alerts or alarms that certain behaviors of known entities 20 are expected, unexpected, erratic, or associated with unknown or known “bad” entities or persons); a processing unit ([0106], 115 of Fig 1) coupled to the reader device and to the physical sensor ([0116]), wherein the processing unit is configured to receive the plurality of authenticated users from the reader device, wherein the processing unit is configured to receive the presence of the first plurality of users, wherein the processing unit is configured to determine a tailgating condition in response to the plurality of authenticated users and in response to the presence of the first plurality of users, wherein the processing unit is configured to direct the physical device to provide the physical output in response to the tailgating condition ( [0133] a tailgating alert is issued in response to detection to two different super-personas, or multiple EM personas that have not been associated with a single super-persona (and may or may not be properly associated with a single individual), coupled with information indicating that only a single individual has “badged in”, i.e. obtained access to the facility by use of his or her access control card).
	Ziv et al. (Ziv; US 2017/0013450) teaches a system for concealing identifying data that may be used to identify a beacon or device in broadcasts unless an observer device is able to directly or indirectly, via an authorized resolver device, translate an encrypted broadcast into the identifiable information.  Broadcasts may have ephemeral identifiers that are translated into MAC addresses, application-level identifiers, and/or device-specific broadcast mutable state information that are hidden from devices that are not authorized devices ([0007]).
Radicella et al. (Radicella; US 2016/0019736) teaches a system for controlling access to a controlled area by receiving a card identification signal in an access card controller through an access card reader associated with an entrance to the enclosed area, and then authenticating the card identification signal.
While Baxley, Ziv and Radicella disclose different systems for authenticating users of electromagnetic devices, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a reader device outputs presence signals of a first group of users to a plurality of smart devices associated with a second group of users; and, after a first handshake the reader device outputs reader identification signals to the smart devices, receives responsive signals from the smart devices in response to the reader identification signals, wherein the responsive signals are not permanently associated with the smart devices, and determines a plurality of authenticated users in response to the responsive signals, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Counterman (US 2011/0277025) teaches a system for using multifactor authentication to access multiple services. A determination is made that a user equipment has been authenticated for an access network. An identifier corresponding to the user equipment is received. An alias identifier ([0040] a temporary transaction identifier resulting from the successful authentication of the UE) is generated based on the received user equipment identifier for use in combination with a universal user identifier to authenticate a user corresponding to the user equipment for accessing a plurality of services via the access network.
b.	Gronowski et al. (Gronowski; US 2014/0025753) teaches an apparatus enabling the use of "private tokens," which allow information providers to send electronic communications to targeted users without having access to personally identifying contact information. These features are provided by an anonymous communication service that manages the private tokens and provides communication proxy services intermediating the electronic communications between the information providers and the users targeted by those communications.  Redirection includes sending a temporary token identifier for use by a second party in requesting the private token ([0009]).
c.	LEE et al. (Lee; US 2016/0277370) teaches a method of configuring a connection with a second device, which provides access to a network, by a first device in a communication system, by discovering the second device supporting a neighbor awareness network (NAN) and located within a predetermined range from the first device, exchanging an ephemeral key of the first device for identifying the first device and an ephemeral key of the second device for identifying the second device, and performing a secure connection between the first device and the second device ([0022]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685